United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

      _______________

        No. 05-3322
      _______________

United States Equal Employment         *
Opportunity Commission,                *
                                       *
      Appellee,                        *
                                       *
      v.                               *
                                       *
Technocrest Systems, Inc.,             *
                                       *
      Appellant.                       *

      _______________
                                               Appeals from the United States
        No. 05-3457                            District Court for the
      _______________                          Western District of Missouri.


United States Equal Employment         *
Opportunity Commission,                *
                                       *
      Appellant,                       *
                                       *
      v.                               *
                                       *
Technocrest Systems, Inc.,             *
                                       *
      Appellee.                        *
                                ________________

                             Submitted: April 21, 2006
                                 Filed: May 26, 2006
                                ________________

Before MURPHY, MELLOY and GRUENDER, Circuit Judges.
                       ________________

GRUENDER, Circuit Judge.


       Technocrest Systems, Inc. (“Technocrest”) appeals the district court’s partial
enforcement of an administrative subpoena issued by the Equal Employment
Opportunity Commission (“EEOC”) in furtherance of an investigation of national
origin discrimination. The EEOC cross-appeals the district court’s partial denial of
the subpoena. We affirm in part, reverse in part and remand to the district court for
proceedings consistent with this opinion.


I.    BACKGROUND


      The EEOC issued the administrative subpoena as part of its investigation of
charges of discrimination brought by employees of Technocrest. Technocrest, a
company providing computer repair and system analysis services, is based in
Missouri and employs approximately 100 technical employees. According to
Technocrest, during the relevant period, all its technical employees were Filipino and
present in the United States under non-immigrant H-1B visas.


      In 2003, six technical employees of Technocrest working as electronics
engineers, system analysts, or field service representatives filed with the EEOC
charges of national origin discrimination in violation of Title VII of the Civil Rights

                                         -2-
Act of 1964, 42 U.S.C. § 2000e et seq. These six charging parties charged that
Technocrest illegally discriminated against them and Filipino employees as a class
based on their Filipino national origin when they received less favorable treatment
than promised after Technocrest recruited them from the Philippines to work in the
United States. Specifically, the charging parties allege that they and Technocrest’s
Filipino employees as a class were “subjected to wages less than or equal to the
minimum wage, intimidated, and treated to less favorable terms and conditions of
employment than promised.”


       During the course of its investigation, the EEOC issued an administrative
subpoena to Technocrest in March 2004. The portions of the subpoena that are
disputed include requests for: (1) documents that show the name, immigrant status
during employment, dates of employment, total actual compensation for each pay
period, work history, and present work status for each person who worked as an
electronics engineer, system analyst, or field service representative for any length of
time between January 1, 2001 and the present (“work history information”); (2)
copies of all documents submitted to and received from the Department of Labor
(“DOL”) and the Immigration and Naturalization Service (“INS”) during the years
2001 through 2003 (“DOL and INS documents”); and (3) the complete contents of
all personnel files and records pertaining to each Filipino employee present under an
H-1B visa and employed at any time between January 2001 and the present
(“personnel files”).


       After Technocrest refused to comply with these portions of the subpoena, the
EEOC brought enforcement proceedings in the district court. Following briefing
from the parties and a telephonic hearing, the district court issued an order partially
enforcing the subpoena. First, the district court ordered enforcement of the request
for work history information for the six charging parties only. However, the court
also ordered Technocrest to provide work history information in spreadsheet form for

                                         -3-
all other employees in the same three categories of jobs as the six charging parties
(hereinafter, “all employees”). Second, the district court ordered enforcement of the
request for DOL and INS documents for only the six charging parties. Third, the
district court similarly ordered enforcement of the subpoena with respect to its request
for personnel files, again limiting the enforcement to the six charging parties. The
district court stated in its order that the quashed requests were not relevant to the
charges brought by the six charging parties.1 After supplemental briefing, the district
court reaffirmed its order enforcing in part and quashing in part the subpoena.


       On appeal, Technocrest contends that the district court erred in enforcing the
subpoena’s demand for work history information for the six charging parties, work
history information in spreadsheet form for all employees, and DOL and INS
documents for the six charging parties. The EEOC cross-appeals the district court’s
order to the extent it quashed the request for DOL and INS documents and personnel
files with respect to all employees.


II.   DISCUSSION


      We review the decision of the district court to enforce the EEOC’s
administrative subpoena for abuse of discretion. EEOC v. Roadway Exp., Inc., 261
F.3d 634, 638 (6th Cir. 2001); cf. Pointer v. DART, 417 F.3d 819, 821 (8th Cir. 2005)

      1
       The district court also found that Technocrest had “proffered sufficient
evidence to demonstrate that compliance would be unduly burdensome.” On appeal,
Technocrest asserts that it had raised the issue of compliance being burdensome only
with respect to the request for work history information. Because the EEOC does not
appeal the district court’s partial enforcement of the work history information request
and Technocrest admits that producing DOL and INS documents for all employees
would not be burdensome, we need not address the burden on Technocrest of
responding to the subpoena.

                                          -4-
(reviewing orders quashing a subpoena pursuant to Fed. R. Civ. P. 45 for abuse of
discretion). We also apply an abuse of discretion standard in reviewing relevancy
determinations. Id.


       The EEOC is required to investigate a charge of discrimination to determine
whether there is reasonable cause to believe that the employer engaged in an unlawful
employment practice, 42 U.S.C. § 2000e-5(b), and may issue subpoenas in connection
with its investigation, 42 U.S.C. § 2000e-9 (granting the EEOC the same investigative
powers as those given to the National Labor Relations Board in 29 U.S.C. § 161).
The EEOC is entitled to “any evidence of any person being investigated or proceeded
against that relates to unlawful employment practices covered by [Title VII] and is
relevant to the charge under investigation.” 42 U.S.C. § 2000e-8(a) (emphasis
added). “Since the enactment of Title VII, courts have generously construed the term
‘relevant’ and have afforded the [EEOC] access to virtually any material that might
cast light on the allegations against the employer.” EEOC v. Shell Oil Co., 466 U.S.
54, 68-69 (1984); see also United States v. Morton Salt Co., 338 U.S. 632, 652 (1950)
(stating that the information sought by an investigating agency must be “reasonably
relevant”); Emerson Elec. Co. v. Schlesinger, 609 F.2d 898, 905 (8th Cir. 1979) (“In
order to effectuate the purposes of the Civil Rights Act, . . . the statutory provisions
authorizing EEOC investigations must be read to give the EEOC broad investigatory
power.”). If the EEOC shows that the investigation is for a legitimate purpose and
the requested documents are relevant to the investigation, the EEOC is entitled to the
documents subpoenaed unless the subpoenaed party “demonstrates that judicial
enforcement of the subpoena would amount to an abuse of the court’s process.”
EEOC v. Peat, Marwick, Mitchell & Co., 775 F.2d 928, 930-31 (8th Cir. 1985).


       Technocrest argues that work history information for the six charging parties
and a spreadsheet containing work history information for all employees are
irrelevant because all employees were not similarly situated, but rather were hired at

                                          -5-
different times, worked in 65 locations for different supervisors and had varying wage
arrangements. Technocrest opposes the request for DOL and INS documents for the
six charging parties on the basis that immigration status and citizenship are irrelevant
to national origin discrimination. Technocrest relies on Espinoza v. Farah Mfg. Co.,
414 U.S. 86, 89 (1973), which held with respect to Title VII, “Congress did not intend
the term ‘national origin’ to embrace citizenship requirements.” However, the
Supreme Court also recognized in Espinoza that in some instances “a citizenship
requirement might be but one part of a wider scheme of unlawful national-origin
discrimination” and that Title VII “prohibits discrimination on the basis of citizenship
whenever it has the purpose or effect of discriminating on the basis of national
origin.” Id. at 92; see also 29 C.F.R. § 1606.5(a) (“In those circumstances, where
citizenship requirements have the purpose or effect of discriminating against an
individual on the basis of national origin, they are prohibited by Title VII.”) (citing
Espinoza, 414 U.S. at 92). Technocrest also asserts that the EEOC is acting in bad
faith because the subpoena seeks documents related to citizenship and because
Technocrest claims that the six charging parties cannot establish a prima facie case
of national origin discrimination where all the technical employees of Technocrest
are Filipino.


       We find that the district court did not abuse its discretion by enforcing the
request for work history information for the six charging parties, work history
information in spreadsheet form for all employees, and DOL and INS documents for
the six charging parties. These documents are not relevant solely to citizenship but
“might cast light on the allegations” of national origin discrimination against the six
charging parties and Technocrest’s Filipino employees as a class. Shell Oil, 466 U.S.
at 68-69. Moreover, Technocrest’s argument that a prima facie case cannot be
established is premature because proof of a prima facie case of discrimination in
violation of Title VII is not a prerequisite to the EEOC’s exercise of it subpoena
power in the course of an otherwise legitimate investigation. See Peat, Marwick,


                                          -6-
Mitchell & Co., 775 F.2d at 930-31. Therefore, Technocrest has not established that
the EEOC is acting in bad faith or that enforcing these portions of the subpoena
would result in an abuse of the court’s process.


       The EEOC argues on cross-appeal that the district court erred in quashing the
request for DOL and INS documents and personnel files with respect to all
employees. The EEOC contends that if this information is relevant with respect to
the six charging parties, it is equally relevant with respect to all employees because
the charges allege illegal national origin discrimination against Filipino employees
of Technocrest as a class. Furthermore, the EEOC claims that the information is
relevant to the charges of individual discrimination because it may shed light on
Technocrest’s treatment of other Filipino employees in the same job categories as the
six charging parties.


       While the EEOC’s access to evidence in furtherance of its duty to investigate
a discrimination charge is not without limitation, a district court should enforce an
administrative subpoena if the information sought is reasonably relevant to an
authorized investigation. See Morton Salt Co., 338 U.S. at 652; see also Donovan v.
Shaw, 668 F.2d 985, 989 (8th Cir. 1982) (“The material sought by the subpoena was
not plainly irrelevant to lawful purposes of the [agency] and it was the duty of the
district court to order its production.”); EEOC v. Chrysler Corp., 567 F.2d 754, 755
(8th Cir. 1977) (“[A] court faced with a demand for enforcement [of an administrative
subpoena] is limited to determining whether the subpoenaed information is material
and relevant to the investigation of a potential violation.”). At the hearing, the district
court indicated that the EEOC’s requests were overreaching and that the court desired
to reach a compromise. However, the district court did not explain in its order why
the DOL and INS documents and personnel files with respect to all employees were
irrelevant to the investigation of the charges. Because the six charging parties alleged
not only individual discrimination but also discrimination against all Filipino

                                           -7-
employees of Technocrest, we find that the DOL and INS documents for all
employees and the personnel files for all employees are relevant to a determination
of whether Technocrest illegally discriminated on the basis of national origin.
Therefore, the district court abused its discretion in quashing the requests for DOL
and INS documents and personnel files for all employees.


III.   CONCLUSION


       For the reasons given above, we affirm in part and reverse in part the order of
the district court and remand for the district court also to enforce the request for DOL
and INS documents and personnel files with respect to all employees.


                        ______________________________




                                          -8-